Citation Nr: 0634870	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  97-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 RO decision, which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

This case also comes to the Board on appeal from an October 
2005 RO decision, which determined that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for bilateral hearing loss, and then 
denied the claim on the merits.  Notwithstanding the RO's 
determination to reopen the claim, the Board must make an 
independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The issue on appeal is phrased 
accordingly.

It is noted that in December 2001, with regard to the PTSD 
claim, the veteran appeared at the RO and testified at a 
hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In July 2003, the veteran's representative, on behalf of the 
veteran, submitted a motion to advance the veteran's case on 
the docket, on the basis of severe financial hardship.  That 
motion was denied in July 2003, on the basis that good cause 
was not shown, because there was insufficient evidence to 
demonstrate severe financial hardship or a serious illness 
(another circumstance for which such motion may be granted).  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

In September 2003, the case was remanded to the RO for 
additional development.  

It is noted that on his substantive appeal received in 
December 2005, with regard to the hearing loss claim, the 
veteran requested to appear at the RO and testify at a 
hearing conducted by a Veterans Law Judge.  However, on the 
day of the scheduled hearing in April 2006, he canceled the 
hearing.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran did not engage in combat with the enemy 
during his period of military service from August 1975 to 
August 1979, nor is he shown to have a current diagnosis of 
PTSD attributable to a verified stressor or stressors that he 
is alleged to have experienced during his period of military 
service.  

3.  In a final decision dated in April 2003, the Board denied 
entitlement to service connection for bilateral hearing loss.

4.  Evidence received since the April 2003 Board decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and that, by itself or when 
considered with previous evidence, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

5.  The medical evidence shows that a bilateral hearing loss 
disability was first clinically manifest years after the 
veteran's discharge from active service in August 1979; there 
is no competent evidence to show that the current bilateral 
hearing loss disability is etiologically related to his 
period of active service to include acoustic trauma therein.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1154(b), 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).  

3.  A bilateral hearing loss disability was not due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

A.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

1.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in April 1996, which was 
before the enactment of the VCAA.  As explained herein below, 
such VCAA notice complied with the requirements of the VCAA 
as interpreted by the Court in Pelegrini II.  The Board finds 
that the timing of the VCAA notice is not prejudicial to the 
veteran because it was sent prior to the transfer of the case 
to the Board for appellate consideration, and the veteran was 
offered ample opportunity to present evidence or argument in 
support of his appeal, to include at a personal hearing 
before the undersigned in December 2001.  In a statement 
dated in May 2004 (but marked as having been received by the 
RO in April 2006), the veteran indicated that he had given 
the RO everything he had in terms of furnishing evidence 
pertinent to his claim.  In a report of contact dated in 
April 2006, the veteran's representative relayed that the 
veteran did not have any additional testimony to offer 
regarding the PTSD issue.  Accordingly, the Board will 
proceed to adjudicate this claim. 

In the VCAA notice sent to the veteran in March 2001 and 
January 2004, the RO advised the veteran of what was required 
to prevail on his claim for service connection for PTSD, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also notified the 
veteran that it would attempt to obtain all evidence that he 
identified as available.  

The Board notes that the VCAA notice letters did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  The veteran appeared 
at hearings at the RO before a local hearing officer in April 
1997 and before the undersigned in December 2001.  The Board 
finds that the veteran had actual knowledge of the need to 
submit evidence pertinent to his claim, as was demonstrated 
in a statement dated in May 2004 (but apparently not received 
by the RO until April 2006) and a report of contact dated in 
April 2006, as referenced previously.  There is no indication 
that the veteran has additional evidence in his possession, 
not previously submitted, that is of the type that should be 
considered in assessing his claim.  Moreover, the Board notes 
that the veteran is represented by a veterans service 
organization, which is deemed competent to offer proper 
guidance and counsel in regard to what evidence is needed to 
substantiate his claim and what his responsibility is in 
producing information and evidence in his possession that is 
relevant to his claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims.  In a separate letter 
mailed to him in June 2006, the RO provided him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  In 
any case, in light of the determination of the Board with 
respect to the PTSD claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

2.  Duty to assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. §  
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at hearings before a local hearing 
officer in April 1997 and before the undersigned in December 
2001.  The RO has obtained the veteran's service medical 
records for inclusion with the claims file, but his service 
personnel records (except DD Form 214, Report of Separation 
From Active Duty) were not available; attempts to obtain 
these records through the National Personnel Records Center, 
U.S. Army Reserve Personnel Command, and the Defense 
Personnel Records Image Retrieval System (DPRIS) were 
unsuccessful.  In a letter dated in September 2004, the RO 
informed the veteran of this and requested that he furnish 
any of these records which may be in his possession.  

The RO has also obtained the veteran's VA records of 
treatment and evaluation - both outpatient and inpatient - 
for inclusion in the record.  From the information furnished 
by the veteran, the RO has attempted to verify his alleged 
stressors through the U.S. Armed Services Center for Research 
of Unit Records (CURR), now known as U.S. Army and Joint 
Services Records Research Center (JSRRC).  In May 1999, CURR 
furnished a response.  In regard to one of the veteran's 
stressors, CURR indicated that it required more specificity 
in stressor event description, to include names, complete 
unit designation, and date of occurrence.  Subsequently, at a 
hearing in December 2001, specific stressor information was 
elicited, but he did not furnish any additional details to 
enable verification of the stressor.  In a statement dated in 
February 2004, the veteran provided additional details 
regarding his stressors; however, he did not provide such 
required details as full names (CURR indicated that its 
casualty files were arranged alphabetically by last name).  
The veteran has not identified any private treatment records 
for the RO to obtain on his behalf, or any additionally 
available evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in March 1996 and 
September 2000, specifically to evaluate the current nature 
and  etiology of the veteran's mental disability.  In any 
event, this case ultimately does not turn on the absence of 
medical evidence but on the corroboration of the alleged in-
service stressors, which is not accomplished through a 
medical examination.  In light of the foregoing, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  Accordingly, the Board finds that there 
is no prejudice to the veteran in proceeding to adjudicate 
the claim.  

Under the facts of this case, "the record has been fully  
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both  
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v.  
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   


B.  Merits of Claim

1.  Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of the AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereinafter DSM- IV)]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  Prior to March 7, 1997, governing 
regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  38 
C.F.R. § 3.304(f) (1996).  The Board notes that there is a 
diagnosis of PTSD of record.  Therefore, the primary question 
which must be resolved in this decision is whether the 
evidence of record supports a conclusion that the veteran 
sustained a qualifying stressor within the requirements of 38 
C.F.R. § 3.304(f), under either criteria.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006); Collette v. Brown, 82 F.3d 389 
(1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

2.  Analysis

The veteran contends that he has PTSD related to his military 
experiences in Korea.  He has reported two different 
stressors.  First, he states that he witnessed the axe 
killings of two officers in the Korean Demilitarized Zone 
(DMZ), by North Korean soldiers in 1976 or 1977 (he has given 
varying accounts as to the date of the incident).  Second, he 
states that he saw three (some accounts note two) enlisted 
men who were shot by another enlisted man, apparently during 
company formation, in 1977 (in some accounts he indicates 
that it was in the summer of 1977, and in others he indicates 
that the incident occurred in early 1976 and in June 1976).  
In regard to the second incident, the veteran's account has 
varied such that in a April 1997 RO hearing he noted that he 
actually witnessed the shooting, and that in later accounts 
it appears that he came across the soldiers on the ground 
lying in blood, after the shooting had occurred.  

Based on a careful review of the record and contentions of 
the veteran, the Board finds that the preponderance of the 
evidence is against his claim of service connection for PTSD.  

In this case, the veteran began serving on active duty in 
August 1975.  His service medical records show no complaints, 
treatment or diagnosis of psychiatric disability.  In fact, 
there is no medical evidence showing that the veteran 
suffered from any psychiatric manifestations until many years 
after his discharge from service in August 1979.  

Post-service, VA records show that the veteran has been 
diagnosed with various mental disorders beginning in about 
1989.  The records show that he did not receive a diagnosis 
of PTSD until about 1995, according to a VA physician's 
statement dated in October 1995.  In that statement, the 
physician indicated that the veteran's symptoms arose from 
the time of his service in Korea.  While the veteran was not 
diagnosed with PTSD on VA psychiatric examinations in March 
1996 and September 2000, he has since received both inpatient 
and outpatient treatment for various mental disabilities, to 
include PTSD related to one or both of the stressful 
experiences in Korea as related by the veteran.  Thus, the 
Board finds that the requirements for both a diagnosis of 
PTSD and a medical link between current symptomatology and 
claimed stressors have been met.  38 C.F.R. § 3.304(f).  

Notwithstanding the diagnosis of PTSD that appears to be 
related to alleged in-service stressors in this case, to 
establish service connection for PTSD there must also be 
credible supporting evidence that the claimed in-service 
stressors occurred so as to support the diagnosis of PTSD.  
38 C.F.R. § 3.304(f).  

The Board recognizes that the veteran's statements alone may 
suffice to establish the occurrence of his claimed stressors, 
provided that he engaged in combat with the enemy and the 
claimed stressor is related to that combat, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the service.  38 C.F.R. 
§ 3.304(f).  After reviewing the record, the Board finds that 
the veteran did not engage in combat with the enemy.  There 
is no military department documentation that he was awarded 
any decorations denoting engagement in combat with the enemy, 
nor has the veteran claimed such.  The available service 
personnel records (DD Form 214) show that the veteran was an 
infantryman and had overseas service in Korea from January 
1976 to February 1977.  His awards consisted of the Marksman 
Qualification Badge (M-16), Expert Qualification Badge (hand 
grenade), and Good Conduct Medal.    

In view of the foregoing, the veteran's statements alone are 
insufficient to establish the occurrence of his claimed 
stressors, and his claimed stressors from service must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

After reviewing the evidence, the Board finds that the 
veteran has not met the requirement of furnishing credible 
supporting evidence that the alleged in-service stressors 
occurred.  In that regard, it is noted that whether the 
stressors alleged by the veteran actually occurred is a 
factual determination, and VA adjudicators are not bound to 
accept the statements of history provided by the veteran 
simply because treating medical providers have done so and 
based their diagnoses upon them.  Wood v. Derwinski, 1 Vet. 
App. 1909 (1991). 

The veteran has related, at various times, that his traumatic 
experiences occurred during his active duty service in Korea, 
and he has described two particular experiences, as follows.  
In August 1993, the veteran reported that he had nightmares 
related to his military tour where he saw his peers being 
killed.  On a June 1995 VA treatment record, he reported that 
he observed an incident where American officers were killed 
with axes by North Korean soldiers.  The veteran operated a 
mobile rocket launcher, which he was prohibited from firing 
directly at people as opposed to structures, and he was 
therefore unable to help his comrades.  On an August 1995 
clinical record, the veteran reported that he had traumatic 
memories of witnessing the killing of two officers on the 
Korean DMZ in 1976 and witnessing a shooting in formation the 
following day.  A September 1995 report indicates that he was 
a file clerk in military.  A separate clinical record dated 
in September 1995 reveals he reported witnessing the killing 
of two officers by North Korean soldiers and that 
subsequently, his best friend experienced a psychotic break 
and shot three fellow soldiers.  On a November 1995 clinical 
record, the veteran reported dreams of being in combat on the 
Korean DMZ.  On a December 1995 record, the veteran reported 
that he served in the army as a file and publication clerk.  
A March 1996 clinical record indicates that the veteran 
reported he had traumatic memories of witnessing other 
soldiers shot and killed while in the ranks.  A record dated 
several days later indicates that he reported a traumatic 
memory of witnessing the killing of two officers by the North 
Koreans at the DMZ.  

The veteran submitted a stressor statement in November 1995.  
He alleged that, one morning in the summer of 1977, he heard 
massive gunfire and witnessed bright flashes of light coming 
from the C company area.  He went to see what was happening.  
On arrival, he witnessed a first sergeant and two enlisted 
men lying in pools of blood.  This was the first time he has 
witnessed violent death.  He also reported that sometime in 
January or February, he was temporarily assigned to the Red 
Eye Platoon, which performed reconnaissance on the DMZ.  He 
alleged that he was present when two officers attempted to 
cut down a tree when they were ambushed by North Koreans who 
chopped the officers to pieces with axes.  

At the time of a March 1996 VA PTSD examination, the veteran 
reported that he was a "recon missile specialist" who was 
assigned to Korea for 16 months, and that he saw three people 
who were shot by an enlisted man.  He also reported that he 
witnessed two officers who were chopped up by North Koreans 
wielding axes.    

At an April 1997 RO hearing, the veteran testified that he 
was attached to the 1st and 17th Infantry Divisions while in 
Korea.  He was in CSC or combat support company and assigned 
to a missile platoon.  He testified that the "Red eye" 
platoon was short of personnel so he was assigned to this 
outfit for a patrol on the DMZ.  Two officers tried to chop 
down a tree that was obstructing observation of the area, and 
they were attacked by North Koreans and chopped up with their 
axes.  The veteran reported that his unit had guns and 
ammunition but were under orders not to fire.  He did not 
remember the names of the officers as he was not permanently 
attached to the Red eye platoon.  He alleged that the 
incident occurred during the day in January 1976.  He 
reported that he was 50 to 75 yards from the incident, and 
that he was with a sergeant and a private in a jeep with a 
machine gun on it.  He stated that the officers who were 
attacked were "fresh out of the Academy."  In approximately 
June 1976, he was walking past Charlie Company when he 
witnessed an altercation between a first sergeant and an 
enlisted man, which resulted in the enlisted man firing his 
weapon.  The first sergeant was injured and another enlisted 
man died as a result of this incident.  The first sergeant's 
name was [redacted].  

In VA outpatient records dated in January 1999 and March 
1999, the veteran informed a VA physician that he had 
constant nightmares of witnessing American soldiers being 
chopped up by Korean soldiers.  He indicated that he was 
approximately 50 yards away from where the attacks occurred.  

At the time of a September 2000 VA PTSD examination, the 
veteran reported that he hurt his ankle when he jumped off an 
armored personnel carrier when some officers were hacked up 
by North Korean soldiers, who had taken their axes away.  He 
also reported that he witnessed a man "on the embassy who 
got into overload" and shot three people.  In VA outpatient 
records dated in July 2000 and September 2000, the veteran 
recounted that he had vivid dreams of officers being cut up.  

At the time of a hearing before the undersigned in December 
2001, the veteran testified that he witnessed two officers 
being chopped up by an ax on the DMZ.  He thought it occurred 
in early 1977.  The officers were reportedly fresh out of 
officer candidate school.  They were attempting to remove a 
large tree that obstructed the view into North Korea.  When 
they started to chop down the tree, North Koreans came out of 
holes in the ground, grabbed the ax and chopped the officers 
into little pieces.  As the veteran was under orders not to 
fire, he related that he was helpless.  

A January 2002 VA clinical record reveals the veteran's 
report of having witnessed two officers being chopped up with 
an axe by North Koreans and of being helpless to retaliate 
because he was under orders not to fire on the North Koreans.  
He further reported that after witnessing the slaughter, one 
of his friends shot himself in the head and another opened 
fired and was shooting randomly.  VA clinical records dated 
in November and January 2003 reveal that the veteran reported 
he witnessed an officer being chopped up by an ax.  Another 
record dated in January 2003 indicates the veteran reported 
witnessing a guy being chopped up with hatchets with the 
veteran unable to do anything to help because he was under 
orders not to shoot.  In October 2003, the veteran reported 
that he witnessed the horrible death of an officer who was 
killed by an axe.  In December 2003, the veteran informed a 
clinician that he was involved in an incident in Korea where 
his unit was on patrol and was attacked by North Koreans.  He 
reported that he witnessed a sergeant's head split open.  

In a statement dated in February 2004, the veteran recounted 
the incident involving the ax killings, which was similar to 
his December 2001 testimony.  Moreover, he alleged that about 
a week after those killings he was in a battalion formation 
when an enlisted man from C Company "went crazy and started 
shooting" at the battalion formation.  He shot the first 
sergeant of C Company and killed another enlisted soldier.  

The RO attempted to corroborate the stressors through the 
U.S. Armed Services Center for Research of Unit Records (or, 
JSRRC presently).  In May 1999, CURR verified that the 1st 
Battalion, 17th Infantry was in Korea for the period that the 
veteran was there (i.e., from January 1976 to February 1977) 
and that records from the 2nd Infantry Division verify that, 
during a routine tree trimming operation within the DMZ, two 
American officers (a captain and a first lieutenant) were 
bludgeoned to death in a melee with North Korean border 
guards in the Joint Security Area on August 18, 1976.  CURR 
was unable to verify the incident involving the shooting of 
the first sergeant and enlisted soldiers, without full names 
(casualty files are arranged alphabetically by last name), 
complete unit designation to the company level, and the most 
specific date possible.  

The veteran did not thereafter furnish the required data for 
a meaningful search involving corroboration of the second 
alleged incident involving the shooting of soldiers by an 
enlisted soldier.  Thus, the Board finds that this stressor 
cannot be said to have been substantiated, as required under 
38 C.F.R. § 3.304(f) to establish service connection for 
PTSD.  As for the incident involving the ax killings of two 
American officers by North Koreans, the Board finds that, 
although such incident has clearly been verified by CURR 
(JSRRC, presently) as having taken place in August 1976, 
there is no credible supporting evidence that the veteran 
himself was present and witnessed such incident, as he has 
alleged, as discussed below.  

The Board finds that the veteran's statements to the effect 
that he witnessed the ax killings of two American officers 
are not credible.  Moreover, there is no service 
documentation to support the veteran's claim that he was 
personally present during the killings, as he claims.  CURR 
indicated that the killings occurred in the Joint Security 
Area within the DMZ.  CURR also provided additional 
information, including a photo of a plaque honoring the two 
men, which indicated that the American servicemen were United 
Nations Command Officers, who were supervising a work party 
trimming a tree at the Joint Security Area in Panmunjom, 
Korea.  RO personnel performed additional research with 
regard to the incident, and a synopsis is contained in the 
file.  Of particular note is that the only U.S. personnel 
present during the incident were the Security detail 
permanently assigned to the Joint Security Area and a few 
South Korean workers.  Also, Panmunjom was not located along 
the DMZ, where most U.S. troops were placed on guard duty, 
but rather inside the DMZ.  The veteran's account of the 
incident he alleges to have witnessed is clearly inconsistent 
with the known details of the incident.  He did not report 
the correct date for the incident, and in fact reported 
several different dates.  He indicated that he was 
temporarily assigned to a unit along the DMZ, and he made no 
assertions that he was permanently assigned to the tightly 
controlled area of the Joint Security Area where the incident 
actually took place.  He indicated that the two officers were 
"fresh out of" officer candidate school or the academy; 
however, at the time of their deaths the officers involved 
were a captain and a first lieutenant (i.e., not recently 
commissioned officers), aged 32 and 24, respectively.  At the 
time of the incident, the veteran reported that he was 
attached to the 1st Battalion, 17th Infantry Division, CSC 
(combat support company); however, CURR obtained the 
historical background records regarding the incident from the 
archives of the 2nd Infantry Division.  

The Board is aware of the Court's holding in Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (a veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred may 
strongly suggest that he was, in fact, exposed to the 
stressor event), but does not find it to be controlling in 
the present situation where the CURR verification report 
reflected specific facts that did not corroborate the 
presence of the veteran.  Without verification of the claimed 
stressors, service connection for PTSD may not be granted.  
Accordingly, the Board concludes that the weight of the 
credible evidence is against the veteran's claim of service 
connection for PTSD.    

Additionally, as noted, there is no medical evidence of PTSD 
in service in order to establish service connection on a 
direct basis.  38 C.F.R. § 3.303.  While the veteran believes 
that he currently suffers PTSD as a result of service, as a 
layperson, he does not have the medical expertise necessary 
to diagnose his condition or give etiology thereof.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claim of service connection for PTSD, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  New and Material Evidence to Reopen Bilateral Hearing 
Loss Claim

A.  Initial Matter

The VCAA, as noted in the section above, eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and to 
assist a claimant.  The regulations implementing the VCAA 
included amendments concerning the timing and scope of 
assistance VA will provide to a claimant who attempts to 
reopen a previously denied claim.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  The amended definition of 
new and material evidence, codified at 38 C.F.R. § 3.156(a), 
is not liberalizing, but applies only to an application to 
reopen a finally decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  It thus applies to 
this veteran's claim, which was received in May 2005.

In any case, the Board's decision with regard to the 
application to reopen the hearing loss claim is favorable to 
the veteran such that no further action is required to comply 
with the VCAA and the implementing regulations relevant to 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  

B.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

As previously noted, the definition of new and material 
evidence has since been amended and is codified at 
38 C.F.R. § 3.156(a) (2006).  The amended definition is not 
liberalizing, and applies only to an application to reopen a 
finally-decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It applies to this veteran's 
claim, which was received in May 2005.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The evidence that must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, the Board denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
in a decision dated in April 2003, on the basis that there 
was no evidence to show that the veteran had current hearing 
loss that met VA's requirements in 38 C.F.R. § 3.385 for a 
hearing loss disability for service connection purposes.  In 
short, the VA regulations provided that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Further, for 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).  

The Board's April 2003 decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The last final disallowance of the 
veteran's claim in this case is the April 2003 Board 
decision.  As such, the Board will consider evidence 
submitted since this determination in order to ascertain 
whether that evidence is new and material to reopen the 
veteran's service connection claim.  

In the April 2003 decision, the Board considered the 
veteran's service records and VA medical records.  The Board 
found that the veteran failed to report for a VA audiological 
examination that was scheduled in July 2002.  The Board, as 
previously noted, also found that there was no evidence of 
record showing that the veteran currently had hearing loss 
for VA purposes.  

The evidence received since the Board's April 2003 decision 
consists of additional VA records, which includes a report of 
a September 2005 VA audiological examination.  The audiogram 
findings indicated the following pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz:  10, 
10, 25, 50, and 40 in the right ear; and 15, 5, 30, 50, and 
45 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in both the left and right 
ears.  The diagnosis was mild to moderate bilateral high 
frequency sensorineural hearing loss.  

In regard to the evidence submitted since the April 2003 
Board decision, the Board finds that the VA records were not 
previously before the Board for consideration in April 2003.  
They were not in existence at that time and are considered 
"new" also for the reason that they include evidence that 
is relevant to the nature and severity of the veteran's 
bilateral hearing loss, which was the central reason for the 
previous denial of the claim in April 2003.  Moreover, such 
additional evidence is "material" as it relates to the 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim, 
as required under 38 C.F.R. § 3.156.  

In this case, the required "unestablished fact" consists of 
medical evidence that the veteran has a current bilateral 
hearing loss disability for VA purposes.  The additional 
evidence that is significant in this regard, and that raises 
a reasonable possibility of substantiating the claim, is the 
September 2005 VA examination report.  This report 
constitutes competent medical evidence demonstrating that the 
veteran currently has hearing loss for VA purposes (see 
38 C.F.R. § 3.385), which was the basis for the Board's 
previous denial of the claim in April 2003.  Thus, the Board 
finds that new and material evidence has been received since 
the April 2003 Board decision that denied service connection 
for bilateral hearing loss, and that the claim is reopened.  
As new and material evidence has been received to reopen the 
veteran's service connection claim, the Board now proceeds to 
adjudicate that issue on the merits.  

III.  Merits of Bilateral Hearing Loss Claim

The Board now considers the merits of the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
on a de novo basis.  

A.  Initial Matter

As noted above, the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), among other 
things, redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.  

For the reasons given below, the Board finds that VA has 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

1.  Duty to notify

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO rating decision in October 2005, 
which reopened the veteran's claim for service connection for 
bilateral hearing loss on the basis of having found that new 
and material evidence had been received and which denied the 
claim on the merits.  As explained herein below, the VCAA 
notice complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

In the VCAA notice sent to the veteran in July 2005, the RO 
advised him of what was required to prevail on the underlying 
claim (i.e., to reopen a claim for service connection for 
bilateral hearing loss), as well as on a claim of service 
connection on the merits (i.e., evidence showing that an 
event in service caused an injury that resulted in a current 
disability shown by medical evidence), what specifically VA 
had done and would do to assist in the claim, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that he 
had to provide both identifying information and a signed 
release for VA to obtain private records on his behalf.  The 
RO also requested that the veteran furnish any evidence in 
his possession that pertained to his claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection on the merits, and the parties responsible 
for obtaining that evidence.  With regard to notification, 
all the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which has been explained in the decision 
herein above with regard to the PTSD claim and will not be 
repeated here.  In the present appeal, the veteran, as 
discussed above, was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for bilateral hearing loss.  In a 
separate letter mailed to him in June 2006, the RO provided 
him with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  In any case, in light of the 
determinations of the Board with respect to the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

2.  Duty to assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he canceled 
a scheduled hearing before a Veterans Law Judge in April 
2006.  The RO has obtained the veteran's service medical 
records and VA treatment records.  The veteran has not 
indicated any private treatment records for the RO to obtain 
on his behalf, and he has not identified any additionally 
available evidence for consideration in his appeal.  Further, 
VA has conducted necessary medical inquiry in an effort to 
substantiate the claim on the merits.  38 U.S.C.A.§ 5103A(d).  
The veteran underwent VA audiological and ear disease 
examinations in September 2005, to address the nature and 
etiology of any hearing loss.  Accordingly, the Board finds 
that there is no prejudice to the veteran in proceeding to 
adjudicate the claim.  

B.  Merits of Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

As noted previously, for VA purposes impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

In this case, the veteran claims that he has hearing loss as 
a result of in-service acoustic trauma.  He maintains that 
during service he was exposed to noise from his work with 
bombs (at a hearing in December 2001, he indicated that while 
overseas in Korea, he fired missiles that sounded like loud 
bombs).  He claims that although he had ear plugs, his 
exposure resulted in his current hearing loss.  However, 
after reviewing the evidence of record and the contentions of 
the veteran, the Board finds that the preponderance of the 
evidence is against his claim for service connection.  

The service medical records do not show that a hearing loss 
disability under the standards of 38 C.F.R. § 3.385 was 
present during military service.  The veteran served on 
active duty from August 1975 to August 1979.  At the time his 
hearing was tested during his separation from service, the 
audiogram findings indicated the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, and 4,000 
Hertz:  25, 15, 10, and 15 in the right ear; and 15, 15, 15, 
and 20 in the left ear.  Such findings do not show that a 
hearing disability under the standards of 38 C.F.R. § 3.385 
was present in either ear.  Further, VA records, which are 
dated from the early 1990s, do not show complaints or 
findings relevant to hearing loss in the early years.  

In fact, it is not until many years later that the record 
shows that there are audiogram findings reflective of a 
hearing condition that meets VA standards for a hearing loss 
disability.  As previously noted, the audiogram findings at 
the time of a September 2005 VA audiological examination 
indicated the following pure tone thresholds, in decibels, at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz:  10, 10, 25, 50, 
and 40 in the right ear; and 15, 5, 30, 50, and 45 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in both the left and right ears.  The 
diagnosis was mild to moderate bilateral high frequency 
sensorineural hearing loss.  A VA physician at the time of a 
September 2005 ear disease examination reviewed such 
findings, as well as the veteran's history of military noise 
exposure (missile firings, grenades, and machine guns) and 
insignificant non-military noise exposure.  It was his 
considered opinion that "it is less likely than not that the 
veteran's current hearing loss ... [is] related to acoustic 
trauma sustained while on active duty."  There is no other 
medical opinion of record that addresses the etiology of the 
veteran's current hearing loss.  

The medical evidence demonstrates that the veteran's current 
bilateral hearing loss disability, under the standards of 38 
C.F.R. § 3.385, was initially shown years after his discharge 
from active service in August 1979.  The absence of medical 
evidence of the existence of a chronic bilateral hearing loss 
disability for that period of time is negative evidence, 
which weighs against the claim that the current bilateral 
hearing loss disability had its onset in service.  
Furthermore, there is no competent evidence showing that the 
bilateral hearing loss disability had its onset during or was 
aggravated by active service, or that it manifested in the 
initial post-service year.  Thus, the Board concludes that 
the evidence in this case preponderates against the claim 
that the veteran has a current bilateral hearing loss 
disability attributable to his period of service.  

The Board acknowledges the veteran's own assertions that his 
bilateral hearing loss was due to acoustic trauma during 
service.  Nevertheless, such assertions lack probative value 
for the reason that he is a lay person and therefore not 
competent to offer an opinion as to questions of medical 
diagnosis or causation.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

In sum, the available medical evidence does not show that a 
bilateral hearing loss disability had its onset during the 
veteran's period of service, or initial post-service year.  
For the reasons stated above, the Board concludes that the 
weight of the credible evidence demonstrates that the 
veteran's bilateral hearing loss disability became manifest 
years after his service and has not been medically linked to 
service.  As the preponderance of the evidence is against the 
claim of service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  

As new and material evidence has been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to that extent the appeal is granted.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


